—In an action to foreclose a mortgage, the defendant Lady Liza Berry appeals from an order of the Supreme Court, Kings County (Carson, J.), dated December 9, 1999, which denied her motion to stay foreclosure and to vacate a prior judgment of the same court, entered October 8, 1999, upon her default in answering the complaint.
Ordered that the order is affirmed, with costs.
In order to vacate her default in answering the complaint based upon her claim of intrinsic fraud, the appellant was required to demonstrate both a reasonable excuse for the default and a meritorious defense (see, CPLR 5015 [a] [3]; Fischman v Gilmore, 246 AD2d 508; Morel v Clacherty, 186 AD2d 638). The Supreme Court providently exercised its discretion in rejecting the appellant’s excuse that she did not answer the complaint because she did not recognize the names of the people in the caption. Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.